UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 97-4175

RENARD KOGER,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Claude M. Hilton, District Judge.
(CR-96-373-A)

Submitted: September 25, 1997

Decided: October 16, 1997

Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Lance D. Gardner, LEINER, GALLAHUE & GARDNER, P.C., Fair-
fax, Virginia, for Appellant. Helen F. Fahey, United States Attorney,
Thomas M. Hollenhorst, Assistant United States Attorney, Alexan-
dria, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Renard Koger was convicted of conspiracy to possess with intent
to distribute and distribute cocaine, 21 U.S.C.§ 846 (1994) (Count
One), attempted distribution of cocaine, 21 U.S.C.A.§ 841 (West
1981 & Supp. 1997) (Count Two), and distribution of cocaine, 21
U.S.C.A. § 841 (Count Four). Koger appeals his 121-month sentence,
contending that the district court clearly erred in attributing five kilo-
grams of cocaine to him for sentencing purposes. See U.S. Sentencing
Guidelines Manual, § 2D1.1 (1996). We affirm.

In 1995 and 1996, while Koger worked as a driver for United Par-
cel Service (UPS), his co-defendant, Torrance Young, was engaged
in smuggling cocaine into the country from Antigua. Young testified
at Koger's trial that he used couriers at first, but that in February or
March 1995, with Koger's assistance, he began shipping cocaine from
Antigua to Washington, D.C., via UPS. On at least five occasions,
Young's source in Antigua sent packages containing cocaine to
addresses Koger had supplied. Koger intercepted the packages and
delivered them to Young. For this service, Young said he offered to
pay Koger in cocaine or cash. Young testified that each shipment con-
sisted of no less than a kilogram of cocaine, sometimes in more than
one package, and that Koger knew what the packages contained.

Customs agents seized two packages of cocaine from UPS on
March 30, 1995, and attempted to make controlled deliveries. How-
ever, the packages were addressed to fictional persons and the resi-
dents at the addresses refused the packages. A year later, Young was
arrested and agreed to cooperate with authorities. He contacted
Koger, who was eager to resume their business relationship. In a
number of recorded telephone calls, Koger provided three new
addresses to Young. Federal agents sent a package containing a kilo-
gram of sham cocaine to the first address. Koger intercepted it and
delivered it to Young on July 10, 1996, receiving $500 in return. On
July 24, Koger intercepted a second package containing a kilogram
of sham cocaine and one gram of cocaine, delivered it to Young, and
was arrested. At his trial, Koger testified that in 1995 he was unaware
that the packages he delivered contained cocaine. He admitted that he
believed he was delivering cocaine in 1996.

                     2
The probation officer credited Koger with eight kilograms of
cocaine--the five kilograms he delivered in 1995, the one kilogram
which was seized by Customs agents in 1995, and the two kilograms
of sham cocaine he delivered in 1996. Koger argued at sentencing that
he was responsible for less than five kilograms of cocaine. Whether
his relevant conduct included more than five kilograms of cocaine
was significant because a finding that he was responsible for 5-15
kilograms of cocaine would place him at offense level 32, USSG
§ 2D1.1, and give him a guideline range of 121-151 months.1

Koger pointed out that, in Young's first statement to investigators,
Young said Koger was involved with three to four shipments, not
five. Therefore, he argued, only three 1995 shipments should be
counted and all but one should be estimated at half a kilogram of
cocaine, the amount contained in the seized packages. He further
argued that the first kilogram of sham cocaine he delivered in 1996
should be treated as half a kilogram and that only the 1.02 grams of
real cocaine included in the second package should be counted. The
district court rejected his calculation and adopted the probation offi-
cer's recommendation.

The government must prove the amount of drugs attributable to a
defendant by a preponderance of the evidence. United States v.
McDonald, 61 F.3d 248, 255 (4th Cir. 1995). Reviewing the district
court's determination of the drug amount and the resulting base
offense level for clear error, id., we find that Young's trial testimony
established by a preponderance of the evidence that Koger knowingly
assisted in the delivery or attempted delivery of at least five kilograms
of cocaine to Young. Consequently, we find that the district court's
determination was not clearly erroneous.

We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED
_________________________________________________________________
1 The district court decided against a recommended adjustment for
obstruction of justice. Koger was in criminal history category I.

                     3